Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 6,551,277).
Ford discloses a syringe pump (abstract) configured to mechanically align a force sensor 108 with an axis of a plunger of a syringe, comprising a syringe pump housing 1 configured to receive at least a portion of a syringe 3 (col. 3, lines 24-26), wherein the syringe is selected from a plurality of syringes of different dimensions (col. 5, lines 60-64), a plunger retainer mechanism 111, 112 pivotably coupled to the syringe pump housing a configured to retain the plunger of the syringe (col. 5, lines 17-20), wherein the plunger retainer mechanism pivots relative to the syringe pump housing based on a sensed dimension  of the plunger to align a force sensor 108 coupled to the plunger retainer mechanism with the axis of the plunger (col. 5, lines 16-29: the size of the plunger is sensed by the arm which move together until they contact the plunger), and a syringe drive mechanism 7 operably coupled to the syringe pump housing and configured to shift the plunger relative to the portion of the syringe received by the syringe pump housing (col. 3, lines 32-35).
Regarding claim 2, Ford discloses that the plunger retainer mechanism includes at least one arm 111, 112 configure dot pivot so as to abut a portion of the syringe (col. 3, lines 60-62).
Regarding claim 4, Ford discloses that the plunger retainer mechanism includes a gear assembly configured to pivot the arm into contact with the syringe (col. 4, lines 22-51: gear assemblies 121, 122 and 147).
Regarding claims 5 and 6, Ford discloses that the gear assembly is driven by a drive mechanism including a motor 150 (col. 4, lines 41-43).
Regarding claim 7, Ford discloses that the user operates the device using a keypad 12 (col. 3, lines 36-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford.
Claim 3 calls for the retainer mechanism to include three arms.  Ford discloses two retainer arms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Form to include three arms instead of two.  Doing so would have been a duplication of parts.  The court has held that mere duplication of parts has not patentably significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).  In this case, the use of three arms rather than two does not provide new and unexpected results because Ford discloses that the use of two arm allows for securement of the syringe plunger and the symmetrical force applied on both sides of the syringe plunger centers the plunger with respect to the arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783